DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Appeal Brief filed on 5/25/2021, PROSECUTION IS HEREBY REOPENED.  New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/HOSAIN T ALAM/               Supervisory Patent Examiner, Art Unit 2154                                                                                                                                                                                         

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than judicial exception. The eligibility analysis in support of these findings is provided below, on accordance with the "2019 Revised Patent Subject Matter Eligibility Guidance" (published on 1/7/2019 in Fed, Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the "2019 PEG"). 
Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted the claim method (claims 1-7, non-transitory computer readable medium (claims 8-14), and system (claims 15-21) are directed to one of the eligible categories of subject matter and therefore satisfies Step 1. 
Step 2A. In accordance with Step 2A Prong One of 2019 PEG, it is noted that the claims recite an abstract idea by reciting a method of organization human activities (mental process), which falls into the "Certain method of organizing human activity" group within group within the enumerated groupings of abstract ideas set forth in the 2019 PEG.  The claims recites the abstract idea of “analyzing impact of a computer-readable code on a database,” which falls within the abstract idea of analyzing data then presenting the analyzed data. It is noted that cited abstract idea also falls within the mental processes group within the analyzing data of abstract ideas set forth in the 2019 PEG. The recitation of generic computer components does not negate that the abstractness of given limitation.  The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1: receiving a notification indicating a database  selected by a user from a plurality of databases, the database having been enhanced; receiving the computer-readable code from a computing device, the computer-readable code being selected by the user from multiple computer-readable code and being executable to query only the database indicated providing, based on user input of the user, a scope of analysis of the computer- readable code to determine an impact of the computer-readable code on the database; determining, from the computer-readable code, one or more logical sets based on one or more database functions, each of the one or more logical sets including at least one of the one or more database functions; identifying one or more table names in the one or more logical sets, the one or more table names being identified based on at least one database function that is set as a table identifier, the table names referring to respective tables in the database; providing a list of table names comprising one or more of the table names, the list of tables comprising one or more tables selected by the user in the scope of analysis; and transmitting the list of table names to the computing device for display to a user.
With respect to Step2A Prong Two of the 2019 PEG, the judicial exception is not intergrated into a practical application. The additional elements, highlighted in bold above, are directed to “selected by the user,” “logical sets,” “to the computing device for display to user.” It seemed these claims merely representing an intended use of a generic computer for performing certain non-functional steps.  That is the claimed invention appeared to be something that can be performed by “head and hand” (Gottschalk v. Benson) as a series of non-functional descriptive material/data without any functional relation with each other.
The “receiving a notification indication a database having been enhanced” step is not significantly more than a notification of two contact lists performed by a “code” together.
The “receiving the code querying the database” step is not significantly more than an operation “AND” or “OR” code request to perform on the two aforementioned contact lists.
The “determining one or more logical sets including database functions” step is not significantly more than what set of contact lists is being selected.
The “identifying table names” step is not significantly more than identifying the names and number from the contact lists which can be performed by “head and hand.”
The “providing a list of table names” and “transmitting the list of table names to display” steps are no more than listing out and displaying on a device or a generic computer.
These operations are well understood, routine, and conventional activities previously known to the pertinent industry as pointed out by the Applicant (Specification, ¶ [0001] Software applications can perform multiple queries on data stored in a database. In some instances, a database can store hundreds, or thousands of terabytes of data. Databases can be organized in tables, and data is stored in fields within the tables. Queries issued by an application can impact particular tables, fields of tables, or particular sections of the fields. An application can include thousands of lines of code, among which hundreds of lines include instructions to query the database).  Since applicant failed to disclose or claim specific analysis techniques that will result in significant improvement of the affected changes in database art, thus the claims are directed to an abstract idea.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
Step 2B. It has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements, highlighted in bold above, are directed to “selected by the user,” “logical sets,” “to the computing device for display to user.” It seemed these claims merely representing an intended use of a generic computer for performing certain non-functional steps.  That is the claimed invention appeared to be something that can be performed by “head and hand” (Gottschalk v. Benson) as a series of non-functional descriptive material/data without any functional relation with each other.  In addition, Applicant’s Specification (para. [0001]) describes describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") ( citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element". The additional elements are broadly applied to the abstract idea(s) at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer," as explained in MPEP § 2106.05(f)) and they operate in well-understood, routine, and conventional manners. Furthermore, generally transmitting, analyzing, and outputting (e.g., displaying) data are examples of insignificant A Page 8 extra-solution activity. The recitation routing, moving, identifying are performed by an apparatus/device is the epitome of "mere instructions to implement an abstract idea on a computer".
MPEP § 2106.0S(d)(II) sets forth the following: 
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
• Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec ... ; TLI Communications LLC v. AV Auto. LLC ... ; OIP Techs., Inc., v. Amazon.com, Inc ... ; buySAFE, Inc. v. Google, Inc ... ; 
• Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life ... ; 
• Electronic recordkeeping, Alice Corp ... ; Ultramercial ... ; 
• Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc ... ; 
• Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank ... ; and 
• A web browser's back and forward button functionality, Internet Patent 
• Corp. v. Active Network, Inc. 

Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking) ... In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself. 
With respect to the dependent claims: 2-7, 9-14 and 16-21, these claims failed to remedy the defects of their base claims, hence are rejected for the same reason [See In re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) and Exparte Nehls, 88 USPQ2d 1883, 1887-88 (BPAI 2008)).
Claims 2, 9 and 16 broadly recite database functions as “select, from, order by, group by, as and with” which, as stated in the aforementioned background, are functional queries performed on databases.
Claims 3, 10 and 17 broadly recite determining table names having aliases in the code.  That is not significantly more than determining names and number from a contact list or alike.
Claims 4, 11 and 18 broadly recite a database function to include “from” which is not significantly more.
Claims 5, 12 and 19 broadly recite identifying columns in a table - which is not significantly more.
Claims 6, 13 and 20 broadly recite database functions to include “and” and “where” which are not significantly more.
Claims 7, 14 and 21 broadly recite determining subqueries based on database functions that does not contain significantly more.  
Thus, the dependent claims have been fully considered, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of method of analyzing database for presentation, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Burke et al. (US 2011/0208785, hereinafter “Burke”) in view of Peloski (US Pub. 2015/0363469).

Regarding claim 1, Burke discloses a computer-implemented method for analyzing impact of a computer-readable code on a database, the method being executed by one or more processors and comprising: 
receiving a notification indicating a database selected by a user from a plurality of databases, the database having been enhanced (¶ [0049], a notification of a database scheme change is received when an invoker/user makes/selects a change to a database or database schema);
 receiving the computer-readable code from a computing device, the computer-readable code being selected by  the user from multiple computer-readable code and being executable to query only the database indicated in the notification (¶ [0049], such schema could be understood as a computer code or an instruction to request for the requested change/changes); 
providing, based on user input of the user, a scope of analysis of the computer- readable code to determine an impact of the computer-readable code on the database (¶ [0041], the impact analyzer, of Burke, discloses running of application code or database web service executed via compilation and running of database web service code to by viewing analysis results to determine the impact); 
determining, from the computer-readable code, one or more logical sets based on one or more [database] functions, each of the one or more logical sets including at least one of the one or more [database] functions (¶ [0028], database modifications may also include changes to database routines, stored procedures, a user defined functions set, user defined data types, constraint and database triggers);
 identifying one or more table names in the one or more logical sets, the one or more table names being identified based on at least one database function that is set as a table identifier, the table names referring to respective tables in the database (Fig. 7 shows a table is being selected/identified for changes of table column and the likes - table definition and DDL statements for changing a column of a database table, according to one embodiment of the disclosed technology); 
providing a list of table names comprising one or more of the table names, the list of tables comprising one or more tables selected by the user in the scope of analysis (Fig. 10 illustrates identified tables that are affected based on trigger initiated by the user); and 
transmitting the list of table names to the computing device for display to a user (Fig. 8 shows an exemplary Graphical User Interface (GUI) of an IDE that displays impact analysis results for a DDL statement, highlighting variables and application that access an affected column of a database table).
While Burke implicitly discloses function and database triggers, and database functions are well known in the art, Burke does not explicitly disclose “database functions;” however, Peloski, in the same database art, discloses database functions (Table 1, operators and their functions such as: Operators Function SELECT selects data from one or more database tables and/or views INSERT INTO facilitates the process of inserting data into a table WHERE works in conjunction with other SQL clauses like SELECT, INSERT and UPDATE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Peloski into Burke to effectively create persistent queries in a persistent database system (¶ [0052]).

Regarding claim 2, Burke in view of Peloski discloses the computer-implemented method of claim 1, wherein the one or more database functions comprises at least one of select, from, order by, group by, as, and with (Peloski, Table 1: database functions include SELECT).

Regarding claim 3, Burke in view of Peloski discloses the computer-implemented method of claim 1, further comprising determining, by the one or more processors, that at least one table name of the one or more table names has one or more aliases in the computer-readable code (Peloski, ¶ [0061], The virtual table has an alias of "p" and may be referenced by this letter for query purposes); and replacing, by the one or more processors, the one or more aliases with the at least one table name ¶ [0061], an alias of "p" as a replacement for querying).

Regarding claim 4, Burke in view of Peloski discloses the computer-implemented method of claim 1, wherein the at least one database function that is set as the table identifier includes “from” (Peloski, ¶ [0061], a query that may be expressed in SQL as "SELECT p.personDbid AS personDbid, list(ag.agentGroupName) AS group List “FROM” Person p INNER JOIN AgentGroupToPerson agp ON p.personDbid=agp.personDbid INNER JOIN AgentGroup ag ON agp.agentGroupDbid=ag.agentGroupDbid WHERE p.isAgent=2 GROUP BY p.personDbid").

Regarding claim 5, Burke in view of Peloski discloses the computer-implemented method of claim 1, further comprising identifying, by the one or more processors, one or more columns in the one or more logical sets, the one or more columns being identified based on the one or more table names and one or more field- identifier database functions (Burke, ¶ [0085], a table name ACT with at least three field identifiers: ACTNO, SMALLINT and ACTDESC).

Regarding claim 6, Burke in view of Peloski discloses the computer-implemented method of claim 5, wherein the one or more field- identifier database functions include at least one of and, and where. (Peloski, ¶ [0051]). See below:

    PNG
    media_image1.png
    168
    389
    media_image1.png
    Greyscale


Regarding claim 7, Burke in view of Peloski discloses the computer-implemented method of claim 1, further comprising determining, by the one or more processors, one or more subqueries from the one or more logical sets, wherein the one or more subqueries are determined based on the one or more database functions (Peloski, ¶ [0051], queries may be nested so that the results of one query may be used as a data source in the containing query via a relational operator or an aggregation function. A nested query is also known as a subquery).

Regarding claim 8, Burke discloses one or more non-transitory computer-readable storage media coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations for analyzing impact of a computer-readable code on a database, the operations comprising:
 receiving a notification indicating a database selected by a user from a plurality of databases, the database having been enhanced (¶ [0049], a notification of a database scheme change is received when an invoker/user makes/selects a change to a database or database schema);
receiving the computer-readable code from a computing device, the computer-readable code being selected by the user from multiple computer-readable code and being executable to query only the database indicated in the notification (¶ [0049], such schema could be understood as a computer code or an instruction to request for the requested change/changes); 
providing, based on user input of the user, a scope of analysis of the computer- readable code to determine an impact of the computer-readable code on the database (¶ [0041], the impact analyzer, of Burke, discloses running of application code or database web service executed via compilation and running of database web service code to by viewing analysis results to determine the impact); 
 	determining, from the computer-readable code, one or more logical sets based on one or more database functions, each of the one or more logical sets including at least one of the one or more database functions (¶ [0028], database modifications may also include changes to database routines, stored procedures, a user defined functions set, user defined data types, constraint and database triggers);
 identifying one or more table names in the one or more logical sets, the one or more table names being identified based on at least one database function that is set as a table identifier, the table names referring to respective tables in the database (Fig. 7 shows a table is being selected/identified for changes of table column and the likes - table definition and DDL statements for changing a column of a database table, according to one embodiment of the disclosed technology); 
providing a list of table names comprising one or more of the table names, the list of tables comprising one or more tables selected by the user in the scope of analysis (Fig. 10 illustrates identified tables that are affected based on trigger initiated by the user); and
 transmitting the list of table names to the computing device for display to a user (Fig. 8 shows an exemplary Graphical User Interface (GUI) of an IDE that displays impact analysis results for a DDL statement, highlighting variables and application that access an affected column of a database table).
While Burke implicitly discloses function and database triggers, and database functions are well known in the art, Burke does not explicitly disclose “database functions;” however, Peloski, in the same database art, discloses database functions (Table 1, operators and their functions such as: Operators Function SELECT selects data from one or more database tables and/or views INSERT INTO facilitates the process of inserting data into a table WHERE works in conjunction with other SQL clauses like SELECT, INSERT and UPDATE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Peloski into Burke to effectively create persistent queries in a persistent database system (¶ [0052]).

Regarding claim 9, Burke in view of Peloski discloses the computer-readable storage media of claim 8, wherein the one or more database functions comprises at least one of select, from, order by, group by, as, and with (Peloski, Table 1: database functions include SELECT).

Regarding claim 10, Burke in view of Peloski discloses the computer-readable storage media of claim 8, wherein the operations further comprise: determining that at least one table name of the one or more table names has one or more aliases in the computer-readable code (Peloski, ¶ [0061], The virtual table has an alias of "p" and may be referenced by this letter for query purposes); and replacing the one or more aliases with the at least one table name (¶ [0061], an alias of "p" as a replacement for querying).

Regarding claim 11, Burke in view of Peloski discloses the computer-readable storage media of claim 8, wherein the at least one database function that is set as the table identifier includes “from” (Peloski, ¶ [0061], a query that may be expressed in SQL as "SELECT p.personDbid AS personDbid, list(ag.agentGroupName) AS group List “FROM” Person p INNER JOIN AgentGroupToPerson agp ON p.personDbid=agp.personDbid INNER JOIN AgentGroup ag ON agp.agentGroupDbid=ag.agentGroupDbid WHERE p.isAgent=2 GROUP BY p.personDbid").

Regarding claim 12, Burke in view of Peloski discloses the computer-readable storage media of claim 8, wherein the operations further comprise identifying one or more columns in the one or more logical sets, the one or more columns being identified based on the one or more table names and one or more field- identifier database functions (Burke, ¶ [0085], a table name ACT with at least three field identifiers: ACTNO, SMALLINT and ACTDESC).

Regarding claim 13, Burke in view of Peloski discloses the computer-readable storage media of claim 12, wherein the one or more field-identifier database functions include at least one of and, and where (Peloski, ¶ [0051]). See below:

    PNG
    media_image1.png
    168
    389
    media_image1.png
    Greyscale


Regarding claim 14, Burke in view of Peloski discloses the computer-readable storage media of claim 8, wherein the operations further comprise determining one or more subqueries from the one or more logical sets, wherein the one or more subqueries are determined based on the one or more database functions (Peloski, ¶ [0051], queries may be nested so that the results of one query may be used as a data source in the containing query via a relational operator or an aggregation function. A nested query is also known as a subquery).

Regarding claim 15, Burke discloses a system, comprising: one or more processors; and a computer-readable storage device coupled to the one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations for analyzing impact of a computer-readable code on a database, the operations comprising: 
receiving a notification indicating a database selected by a user from a plurality of databases, the database having been enhanced (¶ [0049], a notification of a database scheme change is received when an invoker/user makes/selects a change to a database or database schema);
receiving the computer-readable code from a computing device, the computer- readable code being selected by  the user from multiple computer-readable code and being executable to query only the database indicated in the notification (¶ [0049], such schema could be understood as a computer code or an instruction to request for the requested change/changes);  
providing, based on user input of the user, a scope of analysis of the computer-readable code to determine an impact of the computer-readable code on the database (¶ [0041], the impact analyzer, of Burke, discloses running of application code or database web service executed via compilation and running of database web service code to by viewing analysis results to determine the impact); 
determining, from the computer-readable code, one or more logical sets based on one or more database functions, each of the one or more logical sets including at least one of the one or more database functions (¶ [0028], database modifications may also include changes to database routines, stored procedures, a user defined functions set, user defined data types, constraint and database triggers); 
identifying one or more table names in the one or more logical sets, the one or more table names being identified based on at least one database function that is set as a table identifier, the table names referring to respective tables in the database (Fig. 7 shows a table is being selected/identified for changes of table column and the likes - table definition and DDL statements for changing a column of a database table, according to one embodiment of the disclosed technology); 
providing a list of table names comprising one or more of the table names, the list of tables comprising one or more tables selected by the user in the scope of analysis (Fig. 10 illustrates identified tables that are affected based on trigger initiated by the user); and 
transmitting the list of table names to the computing device for display to a user (Fig. 8 shows an exemplary Graphical User Interface (GUI) of an IDE that displays impact analysis results for a DDL statement, highlighting variables and application that access an affected column of a database table).
While Burke implicitly discloses function and database triggers, and database functions are well known in the art, Burke does not explicitly disclose “database functions;” however, Peloski, in the same database art, discloses database functions (Table 1, operators and their functions such as: Operators Function SELECT selects data from one or more database tables and/or views INSERT INTO facilitates the process of inserting data into a table WHERE works in conjunction with other SQL clauses like SELECT, INSERT and UPDATE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Peloski into Burke to effectively create persistent queries in a persistent database system (¶ [0052]).

Regarding claim 16, Burke in view of Peloski discloses the system of claim 15, wherein the one or more database functions comprises at least one of select, from, order by, group by, as, and with (Peloski, Table 1: database functions include SELECT).

Regarding claim 17, Burke in view of Peloski discloses the system of claim 15, wherein the operations further comprise: determining that at least one table name of the one or more table names has one or more aliases in the computer-readable code (Peloski, ¶ [0061], The virtual table has an alias of "p" and may be referenced by this letter for query purposes); and replacing the one or more aliases with the at least one table name (¶ [0061], an alias of "p" as a replacement for querying).

Regarding claim 18, Burke in view of Peloski discloses the system of claim 1 5, wherein the at least one database function that is set as the table identifier includes “from” (Peloski, ¶ [0061], a query that may be expressed in SQL as "SELECT p.personDbid AS personDbid, list(ag.agentGroupName) AS group List “FROM” Person p INNER JOIN AgentGroupToPerson agp ON p.personDbid=agp.personDbid INNER JOIN AgentGroup ag ON agp.agentGroupDbid=ag.agentGroupDbid WHERE p.isAgent=2 GROUP BY p.personDbid").

Regarding claim 19, Burke in view of Peloski discloses the system of claim 15, wherein the operations further comprise identifying one or more columns in the one or more logical sets, the one or more columns being identified based on the one or more table names and one or more field-identifier database functions (Burke, ¶ [0085], a table name ACT with at least three field identifiers: ACTNO, SMALLINT and ACTDESC).

Regarding claim 20, Burke in view of Peloski discloses the system of claim 19, wherein the one or more field-identifier database functions include at least one of and, and where (Peloski, ¶ [0051]). See below:

    PNG
    media_image1.png
    168
    389
    media_image1.png
    Greyscale


Regarding claim 21, Burke in view of Peloski discloses the system of claim 15, wherein the operations further comprise determining one or more subqueries from the one or more logical sets, wherein the one or more subqueries are determined based on the one or more database functions (Peloski, ¶ [0051], queries may be nested so that the results of one query may be used as a data source in the containing query via a relational operator or an aggregation function. A nested query is also known as a subquery).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUANKHANH D PHAN whose telephone number is (571)270-3047.  The examiner can normally be reached on Mon-Fri, 10:00am-18:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.
/TUANKHANH D PHAN/               Examiner, Art Unit 2154                                                                                                                                                                                         

/HOSAIN T ALAM/               Supervisory Patent Examiner, Art Unit 2154